Citation Nr: 0522867	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  99-21 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) initial rating for 
a scar of the left shoulder. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954.  

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia,.  The 
case was remanded for additional development by the Board in 
April 2001 and April 2005, and the matter is now ready for 
appellate review.   

In a rating decision dated in October 1999, the RO granted 
the veteran's claim of entitlement to service connection for 
a residual shell fragment wound scar of the left shoulder, 
and assigned a noncompensable rating.  At that time the RO 
also issued a statement of the case (SOC).  In October 1999, 
the veteran expressed disagreement with the evaluation 
assigned by the RO for the shell fragment scarring of the 
left shoulder.  As that disagreement was with the initial 
rating assigned for the shell fragment scarring of the left 
shoulder, the principles enumerated in Fenderson v. West, 12 
Vet. App. 119 (1999) with respect to "staged ratings" are 
for application with respect to this claim, and the issue has 
been listed accordingly on the first page of the present 
decision.  


FINDING OF FACT

The service-connected scar of the left shoulder is well-
healed, non-adherent, and superficial, and involves no 
limitation of functioning.  


CONCLUSION OF LAW

The criteria for a compensable initial rating for a scar of 
the left shoulder are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.118, Diagnostic 
Codes 7805 (as effective both prior to and as of Aug. 30, 
2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).  Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below. 


Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, he has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal. 

In a September 2002 letter, the RO informed the veteran of 
the provisions of the VCAA, including the clear statement, 
"Tell us about any additional information or evidence that 
you want us to try to get for you."  In addition, the RO 
issued a detailed July 2005 supplemental statement of the 
case (SSOC), in which he and his representative were advised 
of all the pertinent laws and regulations.  The Board 
therefore believes that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of evidence was developed with respect to the veteran's 
claim, and that the July 2005 SSOC issued by the RO clarified 
what evidence would be required to establish entitlement to a 
compensable initial rating for a shell fragment wound scar of 
the left shoulder.  Further, the claims file reflects that 
the July 2005 SSOC contained pertinent language from the new 
duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2004).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  All the above notice documents must be read in the 
context of prior, relatively contemporaneous communications 
from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.



II.  Factual Background

As mentioned in the Introduction to this decision, an October 
1999 rating decision by the RO granted the veteran's claim of 
entitlement to service connection for a scar as a residual of 
shell fragment wound, left shoulder, and assigned a 0 percent 
(noncompensable) rating for this disability.  Review of the 
evidence of record reveals service medical records that 
reflect treatment for a small burn to the left shoulder that 
resulted in a keloid.  The separation examination noted a 21/2-
inch by 1/4-inch scar in the left trapezius region.

After service, the veteran was afforded a VA examination in 
June 1954, at which time he described suffering from a left 
shoulder injury sustained during his service in Korea.  At 
that time, he complained of pain in the left shoulder.  
Pertinent findings from the physical examination conducted at 
that time revealed a well healed 2-inch by 1/4-inch scar over 
the left scapula that was not tender, adherent, or depressed.  
No keloid formation was shown at that time, and the left 
shoulder motion was described as normal and painless.  

Additional pertinent evidence includes reports from a July 
1998 examination, at which time the veteran stated that he 
had a pulling sensation and some weakness in the posterior 
left shoulder.  The physical examination revealed a circular 
2-inch scar in the left posterior shoulder which was said to 
"not cause any limitation to daily activities."  With 
respect to the scar, the examiner also noted that there were 
"no objective findings, and there is no decreased range of 
motion."  

At his October 1998 hearing, the veteran stated that the main 
problem he was having with his left shoulder was itching.  He 
also testified that he had no pain in the left shoulder, but 
that his left arm was weaker than the right arm.  

The most recent pertinent evidence is contained in reports 
from an October 2002 VA examination.  These reports reflect 
review of the claims file by the examiner.  The veteran 
reported to the examiner that he used to have a problem with 
itching in the left shoulder, but that he no longer suffered 
from this problem.  He did describe pain in the left shoulder 
when he was forced to use it more than the right shoulder.  
Physical examination findings in pertinet part included what 
was described as a well-healed, non-adherent superficial scar 
on the left shoulder located a little below the medial aspect 
of the scapular spine, approximately 13/4 inches in length.  A 
circular area surrounding the scar demonstrated prominent 
telangiectasia, and the examiner stated that the scar could 
be described as disfiguring because of these surrounding 
secondary changes.  The muscles underlying the scar were 
tested and revealed no loss of strength, and there was full 
active and passive range of motion of the left shoulder, 
without pain.  In his assessment, the examiner noted that the 
veteran has a disfiguring scar of the left upper shoulder but 
that this scarring did not result in any pain or ulceration.  
The examiner also noted in his assessment that the veteran 
had a full range of motion in the left shoulder joint 
"without any ankylosis, tenderness, instability etc." and 
concluded that there was "no restriction of muscle or joint 
function as a result of this left shoulder scar."  

III.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Prior to August 30, 2002, superficial scars that were poorly 
nourished with repeated ulceration were evaluated as 10 
percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 
(DC) 7803 (2002).  Superficial scars that were tender and 
painful on objective demonstration were evaluated as 10 
percent disabling under 38 C.F.R. § 4.118, DC 7804 (2002).  
Other scars were rated based upon limitation of function of 
the affected part, pursuant to 38 C.F.R. § 4.118, DC 7805.  

Effective August 30, 2002, superficial and unstable scars are 
evaluated, under Diagnostic Code 7803, as 10 percent 
disabling.  Superficial scars (i.e., scars that are not 
associated with underlying tissue damage) that are tender and 
painful on examination are evaluated at 10 percent, under DC 
7804.  Pursuant to DC 7805, other scars are evaluated based 
upon limitation of motion of the affected part.  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004).

Therefore, the veteran is entitled to consideration of his 
claim under both the old and new provisions for rating skin 
disabilities.  Applying the old and new criteria to the facts 
summarized above, the Board recognizes, from review of the 
contentions of record and testimony presented at his October 
1998 RO hearing, that the veteran feels his service-connected 
skin disability is more severe than was demonstrated at the 
VA examinations discussed above.  However, the veteran 
himself, as a layman, is not competent to attribute any 
physical manifestations to his service-connected skin 
condition or to establish a degree of disability residual 
thereto.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opinion on 
matters requiring medical knowledge," aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).


Based upon the lack of any significant, if any, objective 
manifestations of disability attributable to the service-
connected skin disorder, i.e., scarring, at the VA 
examinations discussed above, a compensable evaluation for 
the service-connected disability under the regulations in 
effect prior to, as well as on and after, August 30, 2002, is 
not warranted.  Therefore, as the objective medical evidence 
preponderates against a finding for a compensable rating for 
a skin disability, the veteran's claim must be denied.  See 
Routen, Francisco, Gilbert, supra. 

The Board has also reviewed the claim for a compensable 
rating mindful of the guidance of Fenderson.  The RO has 
noted consideration of all pertinent evidence, and has 
assigned the noncompensable rating since the grant of service 
connection.  The Board, on review, concurs with that rating.  
The rationale set forth above, in determining that a 
compensable rating is not warranted, is the same as used to 
determine that higher "staged" ratings are not warranted 
for an earlier time.  Thus, a compensable rating is not 
warranted for any portion of the time period in question.
 
Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the Rating Schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  If the question 
of an extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  To this end, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected skin disability is demonstrated, nor is there any 
other evidence that this condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Board therefore 
finds that further consideration or referral of this matter 
under the provisions of 38 C.F.R. § 3.321 is not necessary or 
appropriate.



ORDER

Entitlement to a compensable initial rating for a scar of the 
left shoulder is denied.  




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


